—Judgment, Supreme Court, Bronx County (Joseph Cohen, J.), rendered October 15, 1996, convicting defendant, upon his plea of guilty, of sexual abuse in the first degree, and sentencing him to a term of 5 years probation, unanimously affirmed.
Nothing in defendant’s plea allocution cast doubt on his guilt (see, People v Toxey, 86 NY2d 725; People v Emanuel, 179 AD2d 356, lv denied 79 NY2d 947), and we find the plea to be intelligently and voluntarily made. Were we to treat defendant’s comments at sentencing as a motion to withdraw his plea on grounds of innocence and duress, we would find that the court properly denied the motion without a hearing because defendant’s claims were conclusory and contradicted by the record of the plea. Concur — Sullivan, J. P., Nardelli, Rubin, Andrias and Friedman, JJ.